Citation Nr: 0833609	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  96-27 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a blood abnormality, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by a liver lesion, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by a cyst on the right kidney, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by shortness of breath, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by dizziness, to include as due to an undiagnosed 
illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from February to October 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from February to September 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal. 

His appeal was previously before the Board in May 1999, at 
which time the Board adjudicated issues that are no longer in 
appellate status and remanded the issues shown above for 
additional development. The case was then returned to the 
Board, and in an October 2002 decision the Board adjudicated 
additional issues that are also no longer in appellate 
status, and denied the issues shown above.

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court). 
As the result of a joint motion for remand, in a March 2003 
order the Court vacated that portion of the October 2002 
decision in which the Board denied the issues shown above, 
and remanded the case to the Board for compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA). The Board, in turn, remanded 
the case to the RO in December 2003 and again in November 
2005.

The Board notes that in a July 2006 rating decision, service 
connection was granted for an issue that had formerly been 
included in the present appeal, entitlement to service 
connection for a skin condition of the groin and feet.  As 
such, this issue is no longer included in the present appeal.

In August 2007 the Board remanded the matters for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.  The Board notes that 
additional medical was submitted in this matter since the 
issuance of the last supplemental statement of the case, but 
in July 2008 the veteran's representative submitted a waiver 
in this regard.  

The issue of entitlement to service connection for chronic 
disability manifested by shortness of breath is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's blood abnormality, diagnosed as anemia, has 
been shown to be causally related to his service-connected 
heart disability.  

2.  The veteran's liver lesion is not productive of 
disability.

3.  The veteran's cyst on the kidney is not productive of 
disability.

4.  The competent evidence demonstrates that the veteran's 
dizziness is attributed to a known clinical diagnosis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood 
abnormality, diagnosed as anemia, have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2007). 

2.  The criteria for service connection to a lesion of the 
liver, claimed as due to an undiagnosed illness, have not 
been met. 38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2007).

3.  The criteria for service connection to a kidney cyst, 
claimed as due to an undiagnosed illness, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).

4.  The criteria for service connection to a disorder 
characterized by dizziness, claimed as due to an undiagnosed 
illness, have not been met. 38 U.S.C.A. §§ 1110, 1117, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
disabilities manifested by a blood abnormality, liver lesion, 
kidney cyst and dizziness.  The veteran has contended that 
such disabilities arose due to an undiagnosed illness 
incurred during his active duty in the Persian Gulf.  For 
this reason, the Board will first consider whether a grant of 
presumptive service connection under 38 C.F.R. § 3.317 is 
possible here for each illness.  A Persian Gulf veteran shall 
be service-connected for objective indications of a 
qualifying chronic disability resulting from an illness 
manifested by one or more presumptive signs or symptoms that 
began during active military service and cannot be attributed 
to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A 
Persian Gulf veteran is a veteran who had active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317. 
 
It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. 
§ 3.317(d)(1).  Thus, the central question for consideration 
under 38 C.F.R. § 3.317 is whether the evidence demonstrates 
a qualifying chronic disability. Additionally, 38 C.F.R. § 
3.317 provides that such qualifying disability must become 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2011. Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the 
condition must be chronic, meaning it must have existed for 6 
months or more. See 38 C.F.R. § 3.317(a)(4). 
 
Blood Abnormality
At a February 2006 VA examination, the examiner stated, "his 
blood problem, which is a chronic anemia, is secondary to his 
mitral valve replacement, and also from his anticoagulation. 
The patients with prosthetic mitral valves have chronic 
aortic insufficiency and mitral insufficiency, and typically 
have chronic anemia from red cell hemolysis."  Other medical 
evidence supports this diagnosis.  A VA treatment note from 
January 2002 found the veteran's anemia is due to the trouble 
with his cardiac valve.  A November 2001 VA treatment note 
also found the veteran's anemia is possibly due to his 
"trauma from valve."  
 
'Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.' 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). 
 
In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran. See generally, VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The Board finds that service connection is warranted on a 
secondary basis because the veteran has a current diagnosis 
of a anemia and the evidence supports that this disorder was 
caused by his service-connected heart disability.  In a March 
2006 rating decision the veteran was awarded service 
connection for his heart condition, characterized as status 
post mitral valve replacement.  As described above, in 
February 2006 the veteran underwent a VA examination and the 
examiner clearly stated that his anemia was caused by his 
mitral valve replacement.  The examiner went on to explain 
that, "he has chronic hemolytic anemia from his leaking 
mitral valve prosthesis, which is a St. Jude valve, and also 
from his aortic insufficiency."  There is supportive VA 
treatment evidence, also described above.  The Board can 
point to no evidence to the contrary in the medical record as 
to the etiology of the veteran's anemia.  As such, the 
evidence is not in equipoise and service connection must be 
awarded on a secondary basis.  Further discussion as to other 
theories of entitlement for service connection is thus 
unwarranted.

Liver Lesion and Kidney Cyst
A grant of service connection for a liver lesion and/or a 
kidney cyst is not warranted.  The evidence shows that the 
liver lesion and kidney cyst are not productive of 
disability.  Regarding the liver, the Board has noted that on 
a number of occasions, August 2006, October 2002, and 
December 1993, for example, the lesion has been seen.  On the 
other hand, a February 1994 liver scan showed the absence of 
a lesion.  As for symptoms of the lesion, the January 2006 VA 
examiner stated that liver lesions can cause bleeding, but 
the examiner did not actually examine the veteran so the 
report does not establish that the veteran's liver lesion has 
this symptom.  Significantly, a February 2006 VA examiner 
stated that the lesion, if it exists, it "represents no 
disability."  The February 2006 VA examiner also stated, 
"[h]e also apparently has some sort of a liver lesion. I 
could not find any evidence of this."  The Board finds that 
the February 2006 VA opinion which weighs against the claim 
is more convincing than the January opinion as it is more 
consistent with the medical evidence as a whole.  In summary, 
the Board finds that although a liver lesion may exist, a 
review of the medical record as a whole does not reveal 
symptomatology showing disability due to the veteran's liver 
lesion.

The evidence is similar as for the kidney cyst.  On a number 
of occasions, August 2006 and July 1994, for example, the 
right kidney cyst has been seen, while an October 2002 scan, 
for example, showed the absence of any cyst.  The January 
2006 VA examiner stated that the kidney cyst is as likely as 
not significant, and that infected cysts may cause pleurisy, 
flank pain, fever, and leucocytosis.  However, because the 
January 2006 examiner did not examine the veteran, it is 
unknown whether any of these symptoms are attributable to his 
condition.  The February 2006 VA examiner found the right 
kidney cyst was of "no clinical significance" and 
represented "no disability."  The remaining medical 
evidence of record does not reveal symptomatology sufficient 
for rating purposes that is clearly attributable to the 
veteran's right kidney cyst.  In summary, the Board finds 
that although a kidney cyst may exist, a review of the 
medical record as a whole does not reveal symptomatology 
showing disability due to the veteran's liver lesion.

The Court held in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) that a service-connection claim must be accompanied by 
evidence which establishes that the claimant has the claimed 
disability.  Accordingly, the Board concludes that the 
criteria for service connection to a lesion of the liver and 
a cyst of the kidney, claimed as due to an undiagnosed 
illness, have not been met.

Dizziness
A grant of presumptive service connection for an undiagnosed 
illness is not appropriate because the veteran's dizziness 
has been attributed to known clinical diagnosis.  At a 
February 2006 VA examination, the examiner determined that 
the veteran's dizziness is "related to his severe heart 
condition."  This finding was also made in a November 2007 
VA treatment record which noted that the veteran's recurrent 
dizziness "may be a manifestation of his aortic 
insufficiency."  A June 2006 VA provider similarly diagnosed 
the veteran with, "[a]ltered cardiovascular status evidenced 
by reported episodes of increased dizziness, headaches."  
The only evidence to the contrary appears to be a July 2006 
VA treatment note which states the veteran suffers from 
"[n]on specific dizziness but doubt cardiac cause."  The 
Board notes that although the veteran's claims file is 
voluminous, there is very little medical evidence as to the 
etiology of this particular condition.  However, the Board 
does not find the evidence is in equipoise as to whether the 
veteran's dizziness is attributable to a known clinical 
diagnosis.

The veteran's dizziness has been noted to be a symptom of a 
disorder for which service connection has already been 
granted, and is therefore not a distinct disability for which 
service connection may be granted on either a direct or 
presumptive basis.  The Court has held that a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability. 
Here the underlying disability has been service-connected.  
There is no basis to find that dizziness is disorder for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ('pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.'); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The veteran has 
been service-connected for his heart disability.  As the 
veteran's dizziness has been found by medical evidence to be 
a symptom of this diagnosed disorder, there is no basis upon 
which to grant service connection for it as due to an 
undiagnosed illness or on any other basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The evaluation of the 
same disability under various diagnoses is to be avoided.   
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14. 

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).   
 
For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2004, and December 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of December 2005 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a personal hearing.  He has 
been afforded VA examinations on a number of occasions.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

Service connection for a blood abnormality, diagnosed as 
anemia, is granted.

Service connection for a liver lesion is denied.

Service connection for a kidney cyst is denied.

Service connection for dizziness is denied.


REMAND

The veteran is claiming entitlement to service connection for 
disability manifested shortness of breath.  The veteran has 
contended that such a disability arose due to an undiagnosed 
illness incurred during his active duty in the Persian Gulf.  

As noted above, the central question for consideration under 
38 C.F.R. § 3.317 is whether the evidence demonstrates a 
qualifying chronic disability. Additionally, 38 C.F.R. § 
3.317 provides that such qualifying disability must become 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006. Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Finally, the 
condition must be chronic, meaning it must have existed for 6 
months or more. See 38 C.F.R. § 3.317(a)(4). 

The veteran's claim regarding shortness of breath must be 
remanded for a VA examination to ascertain the etiology of 
the condition, both on a direct basis and as due to an 
undiagnosed illness.  The veteran's current shortness of 
breath has been documented extensively throughout the medical 
record.  In addition, a review of the veteran's service 
medical records reveals two complaints of shortness of breath 
in April 1967 while the veteran was on active duty.  A VA 
examination addressing the possibility of direct service 
connection has never been provided to the veteran.  In the 
case of a disability compensation claim, VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

The VA examiner should also address the current mixed 
evidence as to the etiology of the veteran's condition.  The 
February 2006 VA examiner attributed the veteran's shortness 
of breath to his current severe heart condition.  A May 2001 
report from a VA staff physician also appears to attribute 
the veteran's shortness of breath to his mitral 
regurgitation.  However, a June 2000 cardiology assessment 
determined the shortness of breath is not related to his 
cardiac function.  An April 1995 VA treatment note states the 
veteran's shortness of breath has "no organic etiology."  A 
May 1993 VA physician found the veteran's shortness of breath 
is due to a vaccine he received prior to being sent to the 
Gulf.  These various etiologies must be reconciled before the 
claim can be properly adjudicated.

Additionally, during the pendency of this appeal the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
requires that notice be provided concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with proper notice of 
the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Schedule the veteran for VA 
examination(s) to 
determine the most probable pathology of 
the veteran's claimed disorder manifested 
by a shortness of breath. 

The claims file, a copy of this REMAND, 
and a copy of the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s). All indicated x-rays, 
tests and special studies should be done. 
A complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each 
claimed symptom/disability, should be 
elicited from the veteran. The 
examiner(s) should then correlate their 
respective findings and indicate whether 
the veteran manifests any chronic 
disorder and, if so, whether it is at 
least as likely as not (more than a 50 
percent chance) that any such disorder is 
related to an undiagnosed illness, or 
otherwise related to service either by 
way of incurrence or aggravation.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.

If any condition is determined to be due 
to an undiagnosed illness, the examiner 
should identify and completely describe 
all current symptomatology associated 
with that condition.  

With regard to the shortness of breath 
claim, the examiner should review the 
veteran's complaints of shortness of 
breath documented in his April 1967 
service medical records, and also 
reconcile the varying opinions currently 
of record as to the etiology of this 
problem.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been 
completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, readjudicate his claims.  If 
the claims remain denied, issue to the 
veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


